DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.    This office action is a response to an application filed on 05/13/2021 where claims  1-20 are pending. 
Drawings
3.    The drawings were received on 05/13/2021. These drawing are acceptable.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,5, 7, 9, 10, 11, 15, 16, 18, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US Pub 20220255681 A1)  hereinafter Huang and further in view of Seok (US Pub  20170150493 A1) hereinafter Seok

As to claim 1  Huang teaches a method in a Wireless Local Area Network (WLAN) system, the method performed by a station (STA) comprising:  ([0067][0068] Fig. 1B, Fig. 1C, A. communicating with STAs in WLAN)
receiving a Physical layer Protocol Data Unit (PPDU) including a first signal field and a second signal field, ([0068][0074] Fig. 1B, Fig. 2A, STA receives PPDU including U-SIG field 202 and the EHT-SIG field 206)
wherein the first signal field includes 3 bit information related to a version of the PPDU, ([0074] [0076] Fig. 2A, EHT basic PPDU 200, includes field with version independent bits comprising PHY version identifier  3 bits)
wherein the second signal field includes 10 bit information related to a configuration of ([0074] [0114] Fig. 2A,  Fig. 8, EHT-SIG field 206 includes (or consists of) a Common field, followed by one or more User Specific field; a value of the 10-bit subfield 834 (up to 1024 different values, from 0 to 1023) can be converted to a RU tone set index and a HARQ codebook size according to Table 3)
the 10 bit information ([0074] [0114] Fig. 2A,  Fig. 8, EHT-SIG field 206 includes (or consists of) a Common field, followed by one or more User Specific field; a value of the 10-bit subfield 834)
and decoding the PPDU based on the first signal field and the second signal field.  ([0074] Fig. 2A, U-SIG field 202 and the EHT-SIG field 206 provide necessary information for decoding  the Data field 210)
Huang does not teach a plurality of resource units (RUs),, wherein first bit information of the 10 bit information includes information for determining the configuration as one of a first configuration and a second configuration;
Seok teaches  a plurality of resource units (RUs), ([0343]  assigned RUs of each user are positioned on the same channel,  an assigned RU for STA1 may be a first (leftmost) 52-RU on a first lowest 20 MHz for assigned RU Tone sub-field, 000 for STA1)
wherein first bit information of [  ] includes information for determining the configuration as one of a first configuration and a second configuration; ([0353] a first bit denoted as Control Response in the A-MPDU delimiter utilized for indicating a PPDU type of a control response frame, when this bit is set to 0, the PPDU type of the control response is single user SU, when this bit  is set to 1, the PPDU type of the control response is multi user MU)
 Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Seok with the teaching of Huang  because Seok  teaches that  a nested structure of the RU Sub-Channel sub-field may help reduce signaling overhead. (Seok [0342])

Claims 10, 11, 18, 19 and 20 are interpreted and rejected for the same reasons as set forth in claim 1
As to claim 5 the combination of Huang and Seok specifically Huang teaches wherein the second signal field includes a common field and a user specific field  ([0074]Fig. 1E,  Fig. 2A,  EHT-SIG field 206 includes (or consists of) a Common field, if present, followed by one or more user Specific field)
Claim 15 is/are interpreted and rejected for the same reasons as set forth in claim 5.
As to claim  7 the combination of Huang and Seok specifically Seok teaches wherein at least one user is allocated to an RU having 242 tones or more among the plurality of RUs.  ([0333][0343]  Assigned RU Type sub-field may be set to 0 for assigning 52 RU, 106 RU, and 242 RU and Assigned RU tone sub-field, 000 for STA1 and 001 for STA2) are separately encoded for each user)
 Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Seok with the teaching of Huang  because Seok  teaches that  a nested structure of the RU Sub-Channel sub-field may help reduce signaling overhead. (Seok [0342])

Claim 16 is/are interpreted and rejected for the same reasons as set forth in claim 7.
As to claim 9 the combination of Huang and Seok specifically Huang teaches further comprising determining the version of the PPDU as a version related to an Extreme High Throughput (EHT) standard based on the 3 bit information.  ([0076]Fig. 2A,  U-SIG field 202 has a format regardless of whether EHT basic PPDU 200 is transmitted to a single STA or multiple STAs; U-SIG field 202 comprises all version independent bits and a part of version dependent bits)

Claim(s) 2, 3, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang, Seok and  further in view of Hu et al. (US Pub: 20210281384 A1) hereinafter Hu
As to claim 2 the combination of Huang and Seok specifically Seok teaches  ([0353] a first bit denoted as Control Response in the A-MPDU delimiter utilized for indicating a PPDU type of a control response frame)
 Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Seok with the teaching of Huang  because Seok  teaches that  a nested structure of the RU Sub-Channel sub-field may help reduce signaling overhead. (Seok [0342])
the combination of Huang and Seok does not teach wherein the first configuration is configured as a single RU (SRU), and wherein the second configuration is configured as a multiple RU (MRU) as a single RU (SRU), and wherein the second configuration is configured as a multiple RU (MRU)
Hu teaches wherein the first configuration is configured as a single RU (SRU), and wherein the second configuration is configured as a multiple RU (MRU) as a single RU (SRU), and wherein the second configuration is configured as a multiple RU (MRU)( ([0048][0049]number of bits (m-bits) used to indicate “RU allocation mode” may be any number of bits equal to or greater than one (e.g., one bit, two bits or three bits); IEEE 802.11 ax to support the potential of additional RU aggregation scenarios and support a larger number of users on an RU i.e., single RU and or multi-RU  for MU-MIMO (e.g., eight or sixteen or more users i.e., Multi RUs) 
 Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Hu with the teaching of Huang  and Seok because Hu teaches that  RU allocation  subfield is shared, thereby reducing the size of the table/subfield.(Hu [0054]

Claim 12 is/are interpreted and rejected for the same reasons as set forth in claim 2.

As to claim 3 the combination of Huang and Seok specifically Seok teaches   wherein the configuration of the plurality of RUs is configured [  ] based on the first bit information being set to a first value, wherein the configuration of the plurality of RUs is configured [  ] based on the first bit information being set to a second value. ([0353] a first bit denoted as Control Response in the A-MPDU delimiter utilized for indicating a PPDU type of a control response frame, when this bit is set to 0, the PPDU type of the control response is single user SU, when this bit  is set to 1, the PPDU type of the control response is multi user MU)
 Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Seok with the teaching of Huang  because Seok  teaches that  a nested structure of the RU Sub-Channel sub-field may help reduce signaling overhead. (Seok [0342])

 the combination of Huang and Seok  does not teach as the first configuration, as the second configuration
Hu teaches as the first configuration, as the second configuration ([0048][0049]number of bits (m-bits) used to indicate “RU allocation mode” may be any number of bits equal to or greater than one (e.g., one bit, two bits or three bits); IEEE 802.11 ax to support the potential of additional RU aggregation scenarios and support a larger number of users on an RU i.e., single RU and or multi-RU  for MU-MIMO (e.g., eight or sixteen or more users i.e., Multi RUs) 
 Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Hu with the teaching of Huang  and Seok because Hu teaches that  RU allocation  subfield is shared, thereby reducing the size of the table/subfield.(Hu [0054]
Claim 13 is/are interpreted and rejected for the same reasons as set forth in claim 3.

Claim(s) 4, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang, Seok and  further in view of Liu et al. (US Pub: 20190254034 A1) hereinafter Liu

As to claim 4 the combination of Huang and Seok does not teach wherein the first bit information include most significant bit (MSB) information of the 10 bit information.  
Liu teaches wherein the first bit information include most significant bit (MSB) information of the 10 bit information.  ([0056] SFN includes 1o bits. In this application, it is defined that bits of an SFN are numbered from left to right as a first bit, a second bit, a third bit, . . . , a ninth bit, and a tenth bit, respectively, first bit is most significant bit MSB and tenth bit is least significant bit of the SFN)
 Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Liu with the teaching of Huang  and Seok because Liu teaches that terminal device determines the least significant bit of the SFN based on the indication information of the least significant bit of the SFN thereby   improving PBCH demodulation performance.( Liu [0074])
Claim 14 is/are interpreted and rejected for the same reasons as set forth in claim 4.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang, Seok and  further in view of Chu et al. (US Pub: 20210227529 A1) hereinafter Chu

As to claim  6 the combination of Huang and Seok does not teach  wherein the 10 bit information is included in the common field.  
Chu teaches wherein the 10 bit information is included in the common field.  ([0062] Fig. 3,10-bits of the common info field  300 may be reused for triggering an EHT PPDU)
therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Chu with the teaching of Huang and Seok  because Chu teaches that repurposing the UL HE-SIG-A2 Reserved subfield  in the Common Info field would allow the Common Info field of the trigger frame  to indicate that the AP solicits the EHT TB PPDU.(Chu [0061])

Claim(s) 8, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang, Seok and  further in view of Choi et al. (US Pub: 20170339701 A1) hereinafter Choi

As to claim 8 the combination of Huang and Seok does not teach  wherein a maximum number of users allocated to the RU having 242 tones or more is set to 8 or 16.  
Choi teaches wherein a maximum number of users allocated to the RU having 242 tones or more is set to 8 or 16. ([0259] maximum of 8 stations that can perform MU MIMO transmission in 2 242-tone  resource units)
 Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Choi with the teaching of Huang and Seok because Choi teaches that  performing resource allocation to each of the plurality of STAs  would enhance scheduling flexibility, and throughput of the wireless LAN may be increased. (Choi [0010])

Claim 17 is/are interpreted and rejected for the same reasons as set forth in claim 8

Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244. The examiner can normally be reached 9:30 - 7:30 PM M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATIQUE AHMED/Primary Examiner, Art Unit 2413